DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are currently pending. Claims 1-11 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2021 and January 24, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding Claim 9, Lines 2-3 recite “the connecting legs” and “the fastening tabs”. There is insufficient antecedent basis for these limitations in the claim since these limitations were not previously introduced. The claim may still be treated as intending to introduce the limitations. Note that Claim 9 depends upon Claim 1 while these limitations appear to be first recited in other dependent claims. Applicant is suggested to either amend Claim 9 to recite “a” rather than “the” to introduce the limitations, or change the dependency of Claim 9 to an appropriate claim.    
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, Line 2 recites “an omega-shaped cross-section”. It is unclear what shape this would be. If this is in reference to the Greek alphabet, “omega” is known to have distinct lowercase and uppercase forms. Furthermore, both lowercase and uppercase forms of “omega” are recognized to have curvatures. The stiffener exemplified in the disclosure does not appear to have similar curvatures. Applicant is suggested to explicitly describe the cross-section of the stiffener rather than just using the terminology “omega-shaped”.
Regarding Claims 4-6, Line 5 of Claim 4 recites “said fastening leg”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is intended to introduce a new leg or refer to a previously recited leg by a different name. For purposes of examination, it is believed this limitation is intended to refer to the previously recited “first annular leg”. Line 3 of Claim 5, and Line 3 of Claim 6 also recite “fastening leg” with dependency upon Claim 4.  
Regarding Claims 5-6, Line 2 of Claim 5 and Line 2 of Claim 6 recite “said connecting leg”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is intended to introduce a new leg or refer to a previously recited leg by a different name. For purposes of examination, it is believed this limitation is intended to refer to the previously recited “second annular leg”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kappes (US 2015/0308290 A1).
Regarding Claim 1, Figures 2-3 of Kappes disclose a fan casing (10) for an aircraft turbomachine, comprising an annular body (12) extending about an axis (not shown, 20 in Figure 1) and equipped with an annular fastening flange (46, 50) at each of its axial ends, and an annular coating (70) made from abradable material, wherein said body (12) is made from a composite material and further comprises an annular stiffener (32) that is arranged inside said body (12) and that carries said coating (70), said stiffener (32) comprising an annular wall, a radially outer face (portion of wall facing radially outwards) of which is separated radially from the body (12) and a radially inner face (portion of wall facing radially inwards) of which receives said coating (70), the stiffener (32) comprising annular tabs configured to fasten (via 60) said wall (of 32) to said body (12). Paragraph [0033] notes the turbomachine shown to be for use in an aircraft. Paragraph [0034] notes a fan casing (10) with body (12) to be made of composite material. Paragraph [0057] describes layer (70) as being an abradable layer being an epoxy filled honeycomb, in other words, coated with epoxy. See also annotated Figure 3’ below. 

    PNG
    media_image1.png
    412
    1108
    media_image1.png
    Greyscale

Regarding Claim 2, as far as it is definite and understood, Kappes discloses the fan casing as set forth in Claim 1. 
Figure 3 of Kappes discloses wherein the annular stiffener (32) has an omega-shaped cross-section. The annular wall along with the tabs extending from the wall of (32) are interpreted as being “omega-shaped”. 
Regarding Claim 3, Kappes discloses the fan casing as set forth in Claim 1. 
Kappes discloses wherein said body (12) is made from a preform of woven fibres and densified by a polymeric resin [0038-0039]. 
Regarding Claim 4, as far as it is definite and understood, Kappes discloses the fan casing as set forth in Claim 1.
Figure 3 of Kappes discloses wherein each of said tabs (of 32) is L-shaped in cross-section and comprises a first annular leg configured to fasten to the body (12), and a second annular leg configured to connect the wall (of 32) to said fastening leg (first leg). See annotated Figure 3’ above. 
Regarding Claim 6, as far as it is definite and understood, Kappes discloses the fan casing as set forth in Claim 4. 
Figure 3 of Kappes discloses wherein said connecting leg (second leg) is inclined with respect to at least one of said wall (of 32) and said fastening leg (first leg). See also annotated Figure 3’ above. 
Regarding Claim 7, Kappes discloses the fan casing as set forth in Claim 1. 
Figure 3 of Kappes discloses wherein said stiffener (32) has a constant thickness. Paragraph [0035, 0053] describes (32) as being an “inner skin” formed by a number layers. Stacking up individual layers is expected to form a constant thickness for regions (in this case, being the whole stiffener) with the same number of layers. The figures show (32) having a constant thickness as well. MPEP 2125 notes that drawings must be evaluated for what they reasonably disclose or suggest, no matter if unintended or unexplained in the Specification. 
Regarding Claim 8, Kappes discloses the fan casing as set forth in Claim 1. 
Figure 3 of Kappes discloses wherein said wall (of 32) has a diameter which varies along said axis (not shown, direction of side to side in Figure 3). See also annotated Figure 3’ above. The wall (of 32) is seen to be changing in diameter from left to right of the figure. 
Regarding Claim 9, Kappes discloses the fan casing as set forth in Claim 1. 
Figure 3 of Kappes discloses wherein the connecting legs (second leg) of the fastening tabs have at least one of different heights and different radial dimensions with respect to said axis (not shown, direction of side to side in Figure 3). See also annotated Figure 3’ above. The connecting legs (second leg) are of different heights/dimensions due to the annular wall being different in dimension at its axial ends (left and right). 
Regarding Claim 10, Kappes discloses the fan casing as set forth in Claim 1. 
Figures 3-4 of Kappes disclose a method for producing a fan casing (10), the method comprising: a) producing the body (12) in composite material [0034], b) producing the stiffener (32) [0053], c) placing and fastening (via 60) the stiffener (32) inside the body (12) [0044] , d) placing and fastening the abradable coating (70) on the radially inner face of the stiffener (32) [0057]. 
Regarding Claim 11, Kappes discloses the fan casing as set forth in Claim 1. 
Kappes discloses an aircraft turbomachine (100) comprising a fan casing (10) [0033]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kappes in view of Marin et al. (US 2017/0266893 A1), hereinafter Marin.
Regarding Claim 5, as far as it is definite and understood, Kappes teaches the fan casing as set forth in Claim 4. 
Kappes does not expressly teach wherein said connecting leg is perpendicular to at least one of said wall and said fastening leg as claimed. However, having the leg be perpendicular would have been obvious in view of Marin and routine optimization. 
Figure 2 of Marin teaches a fan casing with a stiffener (17), wherein a connecting leg (172, 174) is at an angle (β172,174) with respect to the adjacent portions it is attached to. The angle (β) is formed at a particular angle as a function of stiffness that is desired to be imparted to the casing as a function of fabrication possibilities [0031]. In other words, the angle results in a degree of stiffness provided to the casing. Thus, Marin shows the angle of the connecting leg to be a results effective variable, which one of ordinary skill would routinely optimize (see MPEP 2144.05, II). Being “perpendicular” as claimed is treated as being at a specific angle in which the connecting leg is considered perpendicular to at least one of said wall and said fastening leg. It is noted that while 90° is not within the preferred range explicitly disclosed by Marin, Marin still provides motivation as to why one of ordinary skill would optimize the angle of the connecting leg. Marin does not discourage one of ordinary skill from modifying the angle to be perpendicular. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the fan casing taught by Kappes such that said connecting leg is perpendicular to at least one of said wall and said fastening leg as evidenced by Marin, since one of ordinary skill would routinely optimize the angle between the connecting leg so as to obtain a desired degree of stiffness provided to the casing. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Konigs et al. (US 2014/0367920 A1), Aksit et al. (US 6,340,286 B1), Moore (US 2,447,957 A) disclose similar fan casings. Hewitt et al. (US 2016/0069195 A1) explicitly discusses coatings as abradables, while [0070] of Kappes allows abradables other than the one explicitly disclosed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745